Citation Nr: 9902007	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  96-48 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veterans death.

2.  Whether the veterans child, born July [redacted], 1976, was 
permanently incapable of self-support prior to July [redacted], 1994.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to May 
1945 and from January 1946 to April 1960.  The veteran died 
on December [redacted], 1994.  The appellant is the 
surviving spouse of the veteran.

This appeal arises before the Board of Veterans Appeals 
(Board) from a March 1995 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for the cause of the veterans death.  This appeal 
also arises from a March 1995 rating decision which found 
that the veterans child, born July [redacted], 1976, was not 
incapable of self-support prior to July [redacted], 1994.


FINDINGS OF FACT

1.  The veteran died on December [redacted], 1994.  The death 
certificate lists the cause of death as cardiac arrhythmia, 
due to (or as a consequence of) atherosclerotic 
cardiovascular disease.

2.  The medical evidence shows that the veterans service-
connected mental disorder and digestive disorder aggravated 
the cardiovascular disability which caused his death.

3.  The evidence does not show that the veterans child, born 
July [redacted], 1976, was permanently incapable of self-support 
prior to July [redacted], 1994.


CONCLUSIONS OF LAW

1.  The veterans nonservice-connected cardiovascular 
disability, which was the principal cause of his death, was 
aggravated by his service-connected mental disorder and his 
service-connected digestive disorder, and thus entitlement to 
service connection for the cause of the veterans death is 
granted as the cause of his death was a disability for which 
service connection might have been established at the time of 
the veterans death based on the current evidence of record 
on the theory of aggravation of a nonservice-connected 
condition by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.312 (1998).

2.  The veterans child, born July [redacted], 1976, was not 
permanently incapable of self-support prior to July [redacted], 
1994.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.356 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for the cause of the 
veterans death.

The appellant contends that a service-connected disability 
was either a principal or contributory cause of the veterans 
death.  After a review of the record, the Board finds that 
the appellants contentions are supported by the evidence, 
and her claim is granted.

Service connection may be established for the cause of the 
veterans death where it is shown that a service-connected 
disability, or a disability for which service connection 
should have been established at the time of the veterans 
death, was either a principal or a contributory cause of 
death.  38 C.F.R. § 3.312 (1998).  Service connection may be 
established for a current disability resulting from disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 1991).  Service connection 
may also be established for a chronic disease manifested to a 
compensable degree within a presumptive period following 
separation from service.  38 C.F.R. §§ 3.307, 3.309 (1997).  
Cardiovascular-renal disease, including hypertension, is a 
chronic disease with a presumptive period of one year.  
38 C.F.R. §§ 3.307, 3.309 (1997).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury will be 
service-connected.  38 C.F.R. § 3.310(a) (1998). In Allen v. 
Brown, 7 Vet.App. 439, 448 (1995) (en banc), the United 
States Court of Veterans Appeals (Court) applied § 3.310(a), 
and held that when aggravation of a veterans non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to aggravation.

At the time of his death, the veteran had established 
entitlement to a service connection for schizophrenia, 
paranoid type, with major depressive features, evaluated as 
50 percent disabling; resection of the stomach with vagotomy 
with history of intestinal (gastric) metaplasia, evaluated as 
20 percent disabling; and for hemorrhoids, evaluated as 
noncompensably disabling.  The veteran had established a 
combined service-connected disability rating of 60 percent.

The veteran died on December [redacted], 1994.  The death certificate 
lists the cause of death as cardiac arrhythmia, due to (or as 
a consequence of) atherosclerotic cardiovascular disease.  
The appellant, the surviving spouse of the veteran, has 
claimed that the veterans cardiac arrhythmia, due to (or as 
a consequence of) atherosclerotic cardiovascular disease, was 
due to his service, was proximately due to or the result of 
his service-connected mental disorder and digestive disorder, 
or was aggravated by his service-connected mental disorder 
and digestive disorder.

A March 1998 private physicians letter notes that the 
veteran had been regularly treated by that physician since 
February 1988, mainly on an outpatient basis.  His last 
hospitalization was from October 31, 1994, to November 8, 
1994, with a final diagnosis of schizophrenia paranoid type, 
recurrent major depression, mixed personality disorder, 
history of peptic ulcer, chronic back pain, and hypertension.  
The physician notes that the veterans mental condition was 
chronic in nature and that he was suspicious and paranoid.  
It is the opinion of that physician that the veterans 
psychosis and his stomach problems aggravated his 
cardiovascular condition.  He was also suffering from 
headaches.  He was last seen by that physician on September 
21, 1994.

The Board finds that the medical evidence shows that the 
veterans nonservice-connected cardiovascular disability, the 
principal cause of his death, was aggravated by his service-
connected mental disorder and his service-connected digestive 
disability.  The Board notes that pursuant to § 3.310(a) and 
the Courts holding in Allen v. Brown, the cardiovascular 
disability would constitute a disability for which service 
connection might have been established at the time of the 
veterans death, based on the evidence currently of record.  
Therefore, the Board finds that a service-connected 
disability was the principal cause of the veterans death.  
In addition, the Board finds that the evidence shows that the 
service-connected mental disorder and digestive disability 
were contributory causes of the veterans death.

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the evidence shows that the 
veterans nonservice-connected cardiovascular disability, 
which was the principal cause of his death, was aggravated by 
his service-connected mental disorder and his service-
connected digestive disorder, and thus entitlement to service 
connection for the cause of the veterans death is granted as 
the cause of his death was a disability for which service 
connection might have been established at the time of the 
veterans death based on the current evidence of record on 
the theory of aggravation of a nonservice-connected condition 
by a service-connected disability.

Accordingly, entitlement to service connection for the cause 
of the veterans death is granted.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 
(1998).


II.  Whether the veterans child, born July [redacted], 1976, was 
incapable of self-support prior to July [redacted], 1994.

Initially, the Board finds that the appellants claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, she has presented a claim that is 
plausible.  She has not alleged that there are any records of 
probative value that may be obtained which have not already 
been associated with the claims folder.  The Board 
accordingly finds that the duty to assist the appellant, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The appellant contends that the veterans child, born July 
[redacted], 1976, was incapable of self-support prior to 
July [redacted], 1994.  After a review of the record, the 
Board finds that the appellants contentions are not supported 
by the evidence, and her claim is denied.

The regulations provide the conditions which determine 
permanent incapacity for self-support.  A child must be shown 
to be permanently incapable of self-support by reason of 
mental or physical defect at the date of attaining the age of 
18 years.  Rating determinations will be made solely on the 
basis of whether the child is permanently incapable of self-
support through his own efforts by reason of physical or 
mental defects.  The question of permanent incapacity for 
self-support is one of fact for determination by the rating 
agency on competent evidence of record in the individual 
case.  Rating criteria applicable to disabled veterans are 
not controlling. Principal factors for consideration are:  
(1) The fact that a claimant is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self-support.  Incapacity for self-support will 
not be considered to exist when the child by his or her own 
efforts is provided with sufficient income for his or her 
reasonable support.  (2) A child shown by proper evidence to 
have been permanently incapable of self-support prior to the 
date of attaining the age of 18 years, may be so held at a 
later date even though there may have been a short 
intervening period or periods when his or her condition was 
such that he or she was employed, provided the cause of 
incapacity is the same as that upon which the original 
determination was made and there were no intervening diseases 
or injuries that could be considered as major factors.  
Employment which was only casual, intermittent, tryout, 
unsuccessful, or terminated after a short period by reason of 
disability, should not be considered as rebutting permanent 
incapability of self-support otherwise established.  (3) It 
should be borne in mind that employment of a child prior or 
subsequent to the delimiting age may or may not be a normal 
situation, depending on the educational progress of the 
child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.  (4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.  38 C.F.R. § 3.356 (1998).

The medical evidence concerning at the veterans child, born 
July [redacted], 1976, includes a private physicians letter dated in 
July 1994.  That private physician notes that the child had a 
lifelong history of medical problems with severe bronchial 
asthma, which the childs mother dated to infancy.  That 
physician initially treated the child in July 1981, at age 
four.  Since that time, the child had multiple hospital 
confinements due to status asthmaticus.  In 1981, the child 
was evaluated by an allergist with an impression of bronchial 
asthma, perennial, due to multiple allergic as well as 
infectious, physical, and nonsignificant stress factors; 
perennial rhinitis, and sinusitis.  The child had been on a 
desensitization program of allergy injections since that 
evaluation in 1981.  The child was hospitalized on 18 
different occasions between 1981 and 1991.  He was 
hospitalized December 15, 1991, due to his asthma, during 
which time he developed severe abdominal pain, resulting in 
an appendectomy.  The postoperative period was very difficult 
and he had problems post-anesthesia.  Because of intubation 
he developed edema of the glottis.  He was in intensive care.  
He was transferred to pediatric care on December 20, 1991, 
where he was observed grunting and experiencing chest pain.  
Testing showed abnormal density in the left lobe with air 
bronchogram, and findings consistent with pneumonia and loss 
of lung volume.  He was discharged on December 31, 1991, with 
a diagnosis of asthma with status asthmaticus, dehydration, 
fecaliths of appendix, bilateral pneumonia, and atelectasis.  
Unfortunately, he experienced severe left sided pleuritic 
chest pain when he arrived at home and was returned by the 
rescue squad.  Chest X-ray showed recurrent, left lower lobe 
infiltration, atelectasis, and then a ventilation perfusion 
lung scan showed mass defect in the left base.  He was 
readmitted.  He was again admitted on February 4, 1992, 
because of recurrent left side chest and abdominal pain with 
progressive weakness and shortness of breath upon exertion.  
He was discharged February 15, 1992, with a discharge 
diagnosis of recent pulmonary embolism, asthma, status post 
recent exploratory laparotomy and appendectomy, and possible 
underlying hypercoagulability.  On March 11, 1992, he 
presented with left sided chest pain.  He was transferred to 
a hospital where he was hospitalized until March 18, 1992, 
with diagnoses of chest pain, rule out pulmonary embolism; 
asthma; and sickle cell trait.  Deep venous thrombosis was 
ruled out.  The physician continued to follow and closely 
monitor the child of the veteran.  He was admitted on 
December 29, 1992, and discharged on January 6, 1993, with a 
principal diagnosis of viral meningitis.  Secondary diagnoses 
were back pain, paraspinal muscles affected, and asthma.  At 
the time of the letter in July 1994, the veterans child was 
still involved in the desensitization program, which 
consisted of periodic allergy injections, issued at the 
physicians office.  He continued to use and inhaler and 
medication.  He was being seen for regular pulmonary function 
evaluations, and his prognosis was guarded.

In a March 1995 letter, that physician noted that the 
veterans child was a young man with a lifelong history of 
medical problems with severe bronchial asthma.  He continued 
to experience problems with the bronchial asthma.  He was 
followed by that physician when the asthma flared up.  To 
control his asthma he continued to use Ventolin twice a week 
and Vanceril, four puffs, twice per day.  He continued to 
receive Proventil through the use of a compressor nebulizer.  
Pulmonary function studies performed January 26, 1995, showed 
mild obstructive airway disease.  The physician continued to 
follow the veterans child, whose progress was guarded.

Further evidence shows that the veterans child was attending 
Travis Technical Center from August 15, 1994, to May 24, 
1995.  An April 1995 letter shows that the veterans child 
transferred from the Travis Technical Center to the West Area 
Adult & Community School, where he was enrolled in credit 
earning classes full time from 8:00 a.m. until 2:00 p.m., 
Monday through Friday.

An April 1995 letter from a cousin of the veterans child 
notes that the child was quiet and kept mostly to himself, 
but was well-mannered.  He was very happy.  His mother was 
loving and caring, but it was very hard to make sure he was 
able to get the best medical treatment offered for chronic 
status bronchial asthmatic, sickle cell trait, and pulmonary 
embolism to his left lung.

The day care teacher of the veterans child had known him for 
seventeen years.  She notes in an April 1995 letter that he 
had always been very quiet, but very well-mannered.  He was 
very sickly when he entered day care in 1981, and was chronic 
status bronchial asthmatic.  The veterans child was 
progressing very well, and his mother was dedicated and had 
been through a lot with him pertaining to his sickness.  The 
day care teacher stated that the Lord had truly brought the 
veterans child a long ways because at one time he was very 
sickly.

The appellant stated that she worked full- and part-time to 
ensure that the veterans child had the best medical care 
available, and that she was still caring for him.  He had 
been seen by numerous physicians for chronic status bronchial 
asthmatic, pulmonary embolism to the left lung with scarring, 
removal of the appendix, viral meningitis, sickle cell trait, 
and attention deficit disorder.  He was still staffed at his 
school for the latter problem.  He liked to be to himself, 
and had been treated for behavioral modification and low 
self-esteem.  He still displayed those traits, but the family 
was taking it one step at a time.  He was encouraged to be 
self-dependent and had been so encouraged by his physicians.  
The appellant also indicated in an April 24, 1995, response 
to a letter from VA, that the veterans child was never 
placed in an institution and that he had never been employed.

The Board finds that the evidence does not show that the 
veterans child, born July [redacted], 1976, was permanently 
incapable of self-support on or prior to July [redacted], 1994.  
Although the evidence does show that the child takes 
continuous medication to control a respiratory disability, 
the evidence does not show that the respiratory disability 
results in his being permanently incapable of providing self-
support.  The Board concedes that the veterans child has 
been hospitalized on occasion due to his respiratory 
disability and that continuous medication appears to be 
needed to control the disability.  However, the 
hospitalizations appear to have been mostly of short 
duration.  Furthermore, there is no evidence showing that the 
child is permanently incapable of self-support.  While a job 
involving strenuous physical activity may be beyond the 
physical abilities of the child, the evidence does not show 
that the child is incapable of performing sedentary labor.  
It does not appear to the Board that the disabilities of the 
veterans child are of such severity that they preclude self-
support.  They do not appear to necessitate excessive absence 
from a work environment.  The Board has also considered the 
fact that the veterans child has never been employed, but 
finds that evidence inconclusive in the present case because 
of the age of the veterans child as of the last date that 
evidence was submitted.  The Board also notes that the 
childs disabilities appear to be improving.  Subsequent to 
1992, the evidence shows less frequent hospitalization and 
other signs of improvement.  The Board also notes that some 
of the childs health problems prior to that date were 
temporary problems which were resolved, such as the 
appendectomy.  Therefore, the Board finds that the evidence 
does not show that the veterans child, born July [redacted], 1976, 
was permanently incapable of self-support prior to July [redacted], 
1994.

Accordingly, the Board finds that the veterans child, born 
July [redacted], 1976, was not permanently incapable of self-support 
prior to July [redacted], 1994, and the benefits sought by the 
appellant with regard to that claim remain denied.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.356 (1998).



ORDER

Entitlement to service connection for the cause of the 
veterans death is granted.  The veterans child, born July 
[redacted], 1976, was not permanently incapable of self-support prior 
to July [redacted], 1994, and the benefits sought by the appellant 
with regard to that claim remain denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
